Fowler v. State, 45 Okla. 351, 145 P. 326, referred to in the above opinion, was an appeal from an order refusing to vacate a bond forfeiture. In that the accused, whose bond had been forfeited, before leaving tlre state, placed in the hands of one of his bondsmen sufficient money with which to satisfy the bond. After the bond had been forfeited, these bondsmen filed a motion, praying the court to set the order of forfeiture aside. This motion was denied; and an appeal was perfected to this court from the order refusing to set aside the forfeiture. The appeal was dismissed, on the theory that no "subetantial right" of the bondsmen was affected by the order refusing to set aside the forfeiture, since they had been fully and unconditionally indemnified, and that therefore section 5287, Rev. Laws, 1910, did not give them the right to appeal. And to that extent the opinion is correct, and is adhered to.
But the opinion goes further, and holds in effect, that the order appealed from was not a final order," and that therefore an appeal would not lie from it. To the extent of this holding, the opinion is esspressly overruled.
By the Court: It is so ordered.